DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed June 28th, 2021, has been fully considered and entered. Accordingly, Claims 1, 2, 4, 6, 7, 9-15, 17, 18, 20-23, 26, and 27 are pending in this application. Claims 1, and 17 were amended. Claim 25 was cancelled. Claim 27 was added. Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7, 9-11, 13-15, 17-18, 21-23, and 26-27 are being rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2010/0306275 A1) in view of Mohr et al. (US 2015/0339835 A1), further in view of Azriel et al. (US 2016/0308712 A1).
Regarding claim 1, Maheshwari et al teaches a non-transitory program storage device, readable by a programmable control device and comprising instructions stored thereon to cause one or more programmable control devices to:
receive a plurality of items of metadata stored in a configuration management database (CMDB) (see Maheshwari, Paragraph [0024], “The visualization 102 is an example visualization that may be generated from data stored in and retrieved from a Configuration Management Database (CMDB).”);
determine a plurality of nodes, wherein each item in the plurality of items of metadata is associated with a respective node of the plurality of nodes (see Maheshwari, Paragraph [0025], “The visualization 102 includes a tree-like structure representative of a computing environment topology comprised of nodes and edges.”);
determine a plurality of edges, wherein each edge of the plurality of edges represents a degree of separation between two or more of the plurality of nodes, wherein each edge in the plurality of edges is associated with a relationship see Maheshwari, Paragraphs [0025]-[0026], “Relationships represented by edges between the nodes may include logical relationships, such as relationships that may exist between nodes within data processing logic, or physical relationships, such as network interconnections, a software process node that execute on particular hardware node, and the like… The visualization 102 includes the focus CI 106 and other relational levels of CIs 108, 110, 112 connected by edges. As described above, the edges that connect the CIs 106, 108, 110, 112 are relationships there between.”);
receive a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, wherein an impact of an update to the selected node is considered for the first set of nodes within the blast radius, and wherein the impact of the update to the selected node is not considered for the second set of nodes of the plurality of nodes outside the blast radius (see Maheshwari, Paragraphs [0024]-[0026], [0043], “The visualization 102, which may also be referred to interchangeably as a graph, is generated based on a selection of a focus CI, represented in the visualization as CI 106… the focus CI 106 may be selected within the user interface 116 by first performing a search in a search interface displayed in sidebar 104. Further details of the search interface are provided below with regard to FIG. 3… The visualization 102 view may be manipulated through use of the zoom tool 114 to zoom in and out for greater or lesser detail… a node CI may include code that allows for the node, when rendered, to be modified and for modifications to be saved back to the CMDB 512.”);

However, Maheshwari does not explicitly teach: 
receive a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, wherein an impact of an update to the selected node is considered for the first set of nodes within the blast radius, and wherein the impact of the update to the selected node is not considered for the second set of nodes of the plurality of nodes outside the blast radius;

Mohr teaches:
receive a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, wherein an impact of an update to the selected node is considered for the first set of nodes within the blast radius, and wherein the impact of the update to the selected node is not considered for the second set of nodes of the plurality of nodes outside the blast radius (see Mohr, Figures 9-10, Paragraphs [0040]-[0041], “At step 720, the programming that provides the interface hides all nodes in display 800 that are more than N degrees away from the selected base node. The “N” can be predetermined through user preference settings. In the preferred embodiment, the user can quickly change the number of degrees that are used for focusing operations by using particular keystrokes (hitting the number 1 key for 1 degree, the 2 key for 2 degrees, the + key to increment the number of degrees, the − key to decrement, etc.).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration management visualization) in view of Mohr (teaching a method and system for dynamically creating and exploring graph structures), and arrived at a machine that incorporates a parameter that defines a blast radius. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of exploring portions of the graph (see Mohr, Paragraph [0006]). In addition, both the references (Maheshwari and Mohr) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database management systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Maheshwari, and Mohr further teaches:
determine the first set of nodes of the plurality of nodes within the blast radius based on the selected node and the parameter defining the blast radius (see Mohr, Figures 9-10, Paragraphs [0040]-[0041], “At step 720, the programming that provides the interface hides all nodes in display 800 that are more than N degrees away from the selected base node. The “N” can be predetermined through user preference settings. In the preferred embodiment, the user can quickly change the number of degrees that are used for focusing operations by using particular keystrokes (hitting the number 1 key for 1 degree, the 2 key for 2 degrees, the + key to increment the number of degrees, the − key to decrement, etc.).”);

However, Maheshwari does not explicitly teach: 
and create a graph comprising the plurality of nodes and the plurality of edges, wherein the graph visually identifies, among the plurality of nodes and the plurality of edges, the selected node, the blast radius, the first set of nodes within the blast radius, and the second set of nodes outside the blast radius.

Azriel teaches:
and create a graph comprising the plurality of nodes and the plurality of edges, wherein the graph visually identifies, among the plurality of nodes and the plurality of edges, the selected node, the blast radius, the first set of nodes within the blast radius, and the second set of nodes outside the blast radius (see Azriel, Paragraphs [0061]-[0068], “border rule 258 may be utilized to recognize borders between different business services. In the example of FIG. 3, such a border is indicated by the target business service boundary 330.” Fig. 3 displays a border that separates a plurality of nodes within the border from a plurality of nodes outside the border.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration see Azriel, Paragraph [0062]). In addition, the references (Maheshwari, Mohr, and Azriel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database management systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 2, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 1. Maheshwari further teaches:
store each of the relationships in one or more database tables extended from existing tables in the CMDB (see Maheshwari, Paragraph [0037], “The edge may be stored in the CMDB in any number of ways. One such way may be through use of a linking table that stored data representative of one or more relations between a child CI and one or more parent CIs.”).

Regarding claim 6, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 1. Maheshwari further teaches:
display the graph via a user interface, wherein the displayed graph includes an indication of the relationship type of each edge in the graph (see Maheshwari, Paragraph [0026], “The visualization 102 includes the focus CI 106 and other relational levels of CIs 108, 110, 112 connected by edges.”).

Regarding claim 7, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 6. Maheshwari further teaches:
wherein a first one of the items of metadata comprises an update set and a second one of the items of metadata comprises a rule, a script include, a table, or a user interface page, wherein the instructions cause the one or more programmable see Maheshwari, Paragraphs [0025], [0027], “The CIs represented by nodes may include one or both of hardware and software components and even data such as a request for change, associated with an infrastructure component that is, or is to be, under the control of Configuration Management… The visualization 102 may also be manipulated by applying a filter, such as through the filter selection control 118 of the user interface 116. Selection of a filter, in some embodiments, will cause the visualization to be modified in a manner consistent with the selected filter. Selection of a filter specifies which types of CIs and relationships the user wants to see in the user interface.”).

Regarding claim 9, Maheshwari teaches a system comprising:
a user interface; a non-transitory memory; and one or more hardware processors configured to read instructions from the non-transitory memory to cause the system to (see Maheshwari, Figure 1, User interface, Figures 9, 10, Memory and Processor):
receive a plurality of items of metadata stored in a configuration management database (CMDB) (see Maheshwari, Paragraph [0024], “The visualization 102 is an example visualization that may be generated from data stored in and retrieved from a Configuration Management Database (CMDB).”);
determine a plurality of nodes, wherein each item in the plurality of items of metadata is associated with a respective node of the plurality of nodes (see Maheshwari, Paragraph [0025], “The visualization 102 includes a tree-like structure representative of a computing environment topology comprised of nodes and edges.”);
determine a plurality of edges, wherein each edge of the plurality of edges represents a degree of separation between two or more of the plurality of nodes, wherein each edge in the plurality of edges is associated with a relationship between two or more of the plurality of nodes, and wherein each relationship has a relationship type (see Maheshwari, Paragraphs [0025]-[0026], “Relationships represented by edges between the nodes may include logical relationships, such as relationships that may exist between nodes within data processing logic, or physical relationships, such as network interconnections, a software process node that execute on particular hardware node, and the like… The visualization 102 includes the focus CI 106 and other relational levels of CIs 108, 110, 112 connected by edges. As described above, the edges that connect the CIs 106, 108, 110, 112 are relationships there between.”);
receive a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, and wherein the first set of nodes are more likely to be affected by an update to the selected node relative to a second set of nodes of the plurality of nodes outside the blast radius (see Maheshwari, Paragraphs [0024]-[0026], [0043], “The visualization 102, which may also be referred to interchangeably as a graph, is generated based on a selection of a focus CI, represented in the visualization as CI 106… the focus CI 106 may be selected within the user interface 116 by first performing a search in a search interface displayed in sidebar 104. Further details of the search interface are provided below with regard to FIG. 3… The visualization 102 view may be manipulated through use of the zoom tool 114 to zoom in and out for greater or lesser detail… a node CI may include code that allows for the node, when rendered, to be modified and for modifications to be saved back to the CMDB 512.”);

However, Maheshwari does not explicitly teach: 
receive a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, and wherein the first set of nodes are more likely to be affected by an update to the selected node relative to a second set of nodes of the plurality of nodes outside the blast radius;


receive a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, and wherein the first set of nodes are more likely to be affected by an update to the selected node relative to a second set of nodes of the plurality of nodes outside the blast radius (see Mohr, Figures 9-10, Paragraphs [0040]-[0041], “At step 720, the programming that provides the interface hides all nodes in display 800 that are more than N degrees away from the selected base node. The “N” can be predetermined through user preference settings. In the preferred embodiment, the user can quickly change the number of degrees that are used for focusing operations by using particular keystrokes (hitting the number 1 key for 1 degree, the 2 key for 2 degrees, the + key to increment the number of degrees, the − key to decrement, etc.).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration management visualization) in view of Mohr (teaching a method and system for dynamically creating and exploring graph structures), and arrived at a system that incorporates a parameter that defines a blast radius. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of exploring portions of the graph (see Mohr, Paragraph [0006]). In addition, both the references (Maheshwari and Mohr) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database management systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Maheshwari, and Mohr further teaches:
determine the first set of nodes of the plurality of nodes within the blast radius based on the selected node and the parameter defining the blast radius (see Mohr, Figures 9-10, Paragraphs [0040]-[0041], “At step 720, the programming that provides the interface hides all nodes in display 800 that are more than N degrees away from the selected base node. The “N” can be predetermined through user preference settings. In the preferred embodiment, the user can quickly change the number of degrees that are used for focusing operations by using particular keystrokes (hitting the number 1 key for 1 degree, the 2 key for 2 degrees, the + key to increment the number of degrees, the − key to decrement, etc.).”);

However, Maheshwari does not explicitly teach: 
and create a graph comprising the plurality of nodes and the plurality of edges, wherein the graph visually identifies, among the plurality of nodes and the plurality of edges, the selected node, the blast radius, the first set of nodes within the blast radius, and the second set of nodes outside the blast radius.

Azriel teaches:
and create a graph comprising the plurality of nodes and the plurality of edges, wherein the graph visually identifies, among the plurality of nodes and the plurality of edges, the selected node, the blast radius, the first set of nodes within the blast radius, and the second set of nodes outside the blast radius (see Azriel, Paragraphs [0061]-[0068], “border rule 258 may be utilized to recognize borders between different business services. In the example of FIG. 3, such a border is indicated by the target business service boundary 330.” Fig. 3 displays a border that separates a plurality of nodes within the border from a plurality of nodes outside the border.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration management visualization) in view of Mohr (teaching a method and system for dynamically creating and exploring graph structures), further in view of Azriel (teaching business service discovery), and arrived at a system that visualizes a border around a plurality of nodes separating the plurality of nodes within the border from the plurality of nodes outside the border. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of recognizing borders between different business services (see Azriel, Paragraph [0062]). In 

Regarding claim 10, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 9. Maheshwari further teaches:
store each of the relationships in one or more database tables extended from existing tables in the CMDB (see Maheshwari, Paragraph [0037], “The edge may be stored in the CMDB in any number of ways. One such way may be through use of a linking table that stored data representative of one or more relations between a child CI and one or more parent CIs.”).

Regarding claim 11, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 9. Maheshwari further teaches:
wherein the plurality of items of metadata comprise information describing at least one of the following types of items: a rule; a trigger; a script include; a table; a user interface page; or an update set (see Maheshwari, Paragraph [0025], “The CIs represented by nodes may include one or both of hardware and software components and even data such as a request for change, associated with an infrastructure component that is, or is to be, under the control of Configuration Management.”).

Regarding claim 13, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 9. Maheshwari further teaches:
wherein a first one of the items of metadata comprises an update set and a second one of the items of metadata comprises one of the following types of items: a rule; a script include; a table; or a user interface page (see Maheshwari, Paragraph [0025], “The CIs represented by nodes may include one or both of hardware and software components and even data such as a request for change, associated with an infrastructure component that is, or is to be, under the control of Configuration Management.”).

Regarding claim 14, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 9. Maheshwari further teaches:
display the graph via the user interface, wherein the displayed graph includes an indication of the relationship type of each edge in the graph (see Maheshwari, Paragraph [0026], “The visualization 102 includes the focus CI 106 and other relational levels of CIs 108, 110, 112 connected by edges.”).

Regarding claim 15, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 14. Maheshwari further teaches:
filter the graph to display, via the user interface, only nodes for items of metadata that are related to each other by two or more update sets (see Maheshwari, Paragraph [0027], “The visualization 102 may also be manipulated by applying a filter, such as through the filter selection control 118 of the user interface 116. Selection of a filter, in some embodiments, will cause the visualization to be modified in a manner consistent with the selected filter. Selection of a filter specifies which types of CIs and relationships the user wants to see in the user interface.”).

Regarding claim 17, Maheshwari teaches a computer-implemented method, comprising:
receiving a plurality of items of metadata stored in a configuration management database (CMDB) (see Maheshwari, Paragraph [0024], “The visualization 102 is an example visualization that may be generated from data stored in and retrieved from a Configuration Management Database (CMDB).”);
determining a plurality of nodes, wherein each item in the plurality of items of metadata is associated with a respective node of the plurality of nodes (see Maheshwari, Paragraph [0025], “The visualization 102 includes a tree-like structure representative of a computing environment topology comprised of nodes and edges.”);
determining a plurality of edges, wherein each edge of the plurality of edges represents a degree of separation between two or more of the plurality of nodes, wherein each edge in the plurality of edges is associated with a relationship between two or more of the plurality of nodes, and wherein each relationship has a relationship type (see Maheshwari, Paragraphs [0025]-[0026], “Relationships represented by edges between the nodes may include logical relationships, such as relationships that may exist between nodes within data processing logic, or physical relationships, such as network interconnections, a software process node that execute on particular hardware node, and the like… The visualization 102 includes the focus CI 106 and other relational levels of CIs 108, 110, 112 connected by edges. As described above, the edges that connect the CIs 106, 108, 110, 112 are relationships there between.”);
receiving a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, wherein an impact of an update to the selected node is considered for the first set of nodes within the blast radius, and wherein the impact of the update to the selected node is not considered for the second set of nodes of the plurality of nodes outside the blast radius (see Maheshwari, Paragraphs [0024]-[0026], [0043], “The visualization 102, which may also be referred to interchangeably as a graph, is generated based on a selection of a focus CI, represented in the visualization as CI 106… the focus CI 106 may be selected within the user interface 116 by first performing a search in a search interface displayed in sidebar 104. Further details of the search interface are provided below with regard to FIG. 3… The visualization 102 view may be manipulated through use of the zoom tool 114 to zoom in and out for greater or lesser detail… a node CI may include code that allows for the node, when rendered, to be modified and for modifications to be saved back to the CMDB 512.”);

However, Maheshwari does not explicitly teach: 
receiving a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, wherein an impact of an update to the selected node is considered for the first set of nodes within the blast radius, and wherein the impact of the update to the selected node is not considered for the second set of nodes of the plurality of nodes outside the blast radius;

Mohr teaches:
receiving a selected node of the plurality of nodes and a parameter defining a blast radius, wherein the parameter defining the blast radius comprises a selected number of degrees separating the selected node and a first set of nodes of the plurality of nodes, wherein an impact of an update to the selected node is considered for the first set of nodes within the blast radius, and wherein the impact of the update to the selected node is not considered for the second set of nodes of the plurality of nodes outside the blast radius (see Mohr, Figures 9-10, Paragraphs [0040]-[0041], “At step 720, the programming that provides the interface hides all nodes in display 800 that are more than N degrees away from the selected base node. The “N” can be predetermined through user preference settings. In the preferred embodiment, the user can quickly change the number of degrees that are used for focusing operations by using particular keystrokes (hitting the number 1 key for 1 degree, the 2 key for 2 degrees, the + key to increment the number of degrees, the − key to decrement, etc.).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration management visualization) in view of Mohr (teaching a method and system for dynamically creating and exploring graph structures), and arrived at a method that incorporates a parameter that defines a blast radius. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of exploring portions of the graph (see Mohr, Paragraph [0006]). In addition, both the references (Maheshwari and Mohr) teach features that are directed 

The combination of Maheshwari, and Mohr further teaches:
determining the first set of nodes of the plurality of nodes within the blast radius based on the selected node and the parameter defining the blast radius (see Mohr, Figures 9-10, Paragraphs [0040]-[0041], “At step 720, the programming that provides the interface hides all nodes in display 800 that are more than N degrees away from the selected base node. The “N” can be predetermined through user preference settings. In the preferred embodiment, the user can quickly change the number of degrees that are used for focusing operations by using particular keystrokes (hitting the number 1 key for 1 degree, the 2 key for 2 degrees, the + key to increment the number of degrees, the − key to decrement, etc.).”);

However, Maheshwari does not explicitly teach: 
and creating a graph comprising the plurality of nodes and the plurality of edges, wherein the graph visually identifies, among the plurality of nodes and the plurality of edges, the selected node, the blast radius, the first set of nodes within the blast radius, and the second set of nodes outside the blast radius.

Azriel teaches:
and creating a graph comprising the plurality of nodes and the plurality of edges, wherein the graph visually identifies, among the plurality of nodes and the plurality of edges, the selected node, the blast radius, the first set of nodes within the blast radius, and the second set of nodes outside the blast radius (see Azriel, Paragraphs [0061]-[0068], “border rule 258 may be utilized to recognize borders between different business services. In the example of FIG. 3, such a border is indicated by the target business service boundary 330.” Fig. 3 displays a border that separates a plurality of nodes within the border from a plurality of nodes outside the border.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration management visualization) in view of Mohr (teaching a method and system for dynamically creating and exploring graph structures), further in view of Azriel (teaching business service discovery), and arrived at a method that visualizes a border around a plurality of nodes separating the plurality of nodes within the border from the plurality of nodes outside the border. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of recognizing borders between different business services (see Azriel, Paragraph [0062]). In addition, the references (Maheshwari, Mohr, and Azriel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as configuration management database. The close relation between the references highly suggests an expectation of success.

Regarding claim 18, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 17. Maheshwari further teaches:
storing each of the relationships in one or more database tables extended from existing tables in the CMDB (see Maheshwari, Paragraph [0037], “The edge may be stored in the CMDB in any number of ways. One such way may be through use of a linking table that stored data representative of one or more relations between a child CI and one or more parent CIs.”).

Regarding claim 21, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 7. Maheshwari further teaches:
wherein the update set comprises at least one customization to the CMDB (see Maheshwari, Paragraph [0037], “The CIs represented by nodes may include one or both of hardware and software components and even data such as a request for change, associated with an infrastructure component that is, or is to be, under the control of Configuration Management.”).


wherein the at least one customization to the CMDB comprises a collection of customizations to a customer instance of the CMDB (see Maheshwari, Paragraph [0037], “The CIs represented by nodes may include one or both of hardware and software components and even data such as a request for change, associated with an infrastructure component that is, or is to be, under the control of Configuration Management.”).

Regarding claim 23, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 9. Maheshwari, and Azriel further teaches:
wherein creating the graph comprises highlighting the selected node and the first set of nodes within the blast radius, hiding the second set of nodes outside the blast radius, or both (see Maheshwari, Paragraph [0026], “The visualization 102 view may be manipulated through use of the zoom tool 114 to zoom in and out for greater or lesser detail.” Also, see Azriel, Paragraphs [0061]-[0068], “border rule 258 may be utilized to recognize borders between different business services. In the example of FIG. 3, such a border is indicated by the target business service boundary 330.”).

Regarding claim 26, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 1. Maheshwari further teaches:
wherein the blast radius comprises a line within the graph enclosing the first set of nodes (see Azriel, Figure 3, “target business service boundary 330”).

Regarding claim 27, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 1. Maheshwari further teaches:
receive a selected relationship type; and filter the graph to display, via the user interface, only nodes for items of metadata that are associated with the selected relationship type (see Maheshwari, Paragraph [0027], “Selection of a filter specifies which types of CIs and relationships the user wants to see in the user interface.”).

Claims 4, 12, and 20 are being rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Mohr in view of Azriel, further in view of Nishimura et al. (US 2012/0095926 A1).
Regarding claim 4, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 1. However, the combination of Maheshwari, Mohr, and Azriel do not explicitly teach: 
wherein the types of relationships comprise at least one of the following types of relationships: a "contains" relationship; a "contained by" relationship; a "uses" relationship; a "calls" relationship; or a "called by" relationship.

Nishimura teaches:
wherein the types of relationships comprise at least one of the following types of relationships: a "contains" relationship; a "contained by" relationship; a "uses" relationship; a "calls" relationship; or a "called by" relationship (see Nishimura, Paragraph [0172], “A relation represents the relation between CIs Like the CI, the relation may be defined by the data model. Examples of the relation include assigns, canConnect, canUse, connectAt, connects, controls, deployedOn, Located, Managed, Owned, provides, runAt, uses, and usedBy. Relations required in the IT service management will be defined afterwards when necessary.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration management visualization) in view of Mohr (teaching a method and system for dynamically creating and exploring graph structures) in view of Azriel (teaching business service discovery), further in view of Nishimura (teaching a method of managing asset associated with work order or element associated with asset), and arrived at a machine that incorporates specific relationship types. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of defining specific relationships (see Nishimura, Paragraph [0172]). In addition, 

Regarding claim 12, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 9. However, the combination of Maheshwari, Mohr, and Azriel do not explicitly teach:
wherein the types of relationships comprise at least one of the following types of relationships: a "contains" relationship; a "contained by" relationship; a "uses" relationship; a "calls" relationship; or a "called by" relationship.

Nishimura teaches:
wherein the types of relationships comprise at least one of the following types of relationships: a "contains" relationship; a "contained by" relationship; a "uses" relationship; a "calls" relationship; or a "called by" relationship (see Nishimura, Paragraph [0172], “A relation represents the relation between CIs Like the CI, the relation may be defined by the data model. Examples of the relation include assigns, canConnect, canUse, connectAt, connects, controls, deployedOn, Located, Managed, Owned, provides, runAt, uses, and usedBy. Relations required in the IT service management will be defined afterwards when necessary.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration management visualization) in view of Mohr (teaching a method and system for dynamically creating and exploring graph structures) in view of Azriel (teaching business service discovery), further in view of Nishimura (teaching a method of managing asset associated with work order or element associated with asset), and arrived at a system that incorporates specific relationship types. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of defining specific relationships (see Nishimura, Paragraph [0172]). In addition, the references (Maheshwari, Mohr, Azriel, and Nishimura) teach features that are directed to 

Regarding claim 20, Maheshwari in view of Mohr, further in view of Azriel teaches all the limitations of claim 17. However, the combination of Maheshwari, Mohr, and Azriel do not explicitly teach:
wherein the types of relationships comprise at least one of the following types of relationships: a "contains" relationship; a "contained by" relationship; a "uses" relationship; a "calls" relationship; or a "called by" relationship.

Nishimura teaches:
wherein the types of relationships comprise at least one of the following types of relationships: a "contains" relationship; a "contained by" relationship; a "uses" relationship; a "calls" relationship; or a "called by" relationship (see Nishimura, Paragraph [0172], “A relation represents the relation between CIs Like the CI, the relation may be defined by the data model. Examples of the relation include assigns, canConnect, canUse, connectAt, connects, controls, deployedOn, Located, Managed, Owned, provides, runAt, uses, and usedBy. Relations required in the IT service management will be defined afterwards when necessary.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maheshwari (teaching configuration management visualization) in view of Mohr (teaching a method and system for dynamically creating and exploring graph structures) in view of Azriel (teaching business service discovery), further in view of Nishimura (teaching a method of managing asset associated with work order or element associated with asset), and arrived at a method that incorporates specific relationship types. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of defining specific relationships (see Nishimura, Paragraph [0172]). In addition, the references (Maheshwari, Mohr, Azriel, and Nishimura) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as configuration 

Response to Arguments
Applicant’s Arguments, filed June 28th, 2021, have been fully considered, but are not persuasive. 

Applicant argues on pages 11-13 of Applicant's Remarks that the cited references do not teach “wherein an impact of an update to the selected node is considered for the first set of nodes within the blast radius, and wherein the impact of the update to the selected node is not considered for the second set of nodes of the plurality of nodes outside the blast radius.” The Examiner respectfully disagrees.

Maheshwari discloses a method that visualizes configuration items represented in a configuration management database (see Maheshwari, Paragraph [0019]). Mohr and Azriel were cited to teach the aspect of the blast radius. As mentioned, above, Mohr discloses a navigable interface that allows the user to hide nodes that are more than a certain number of degrees away, in which the certain number of degrees can be specified (see Mohr, Paragraph [0040]-[0041]). Azriel discloses in Figure 3, displaying a border that separates a plurality of nodes within the border from a plurality of nodes outside the border. Therefore, it would have been obvious to anyone with ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mohr and Azriel into Maheshwari in order to allow a user to only update the nodes that the user is concerned with.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161